DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

New Grounds of Rejection 
Applicant’s arguments with respect to claims 1-12 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-12 and 17-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 2-3 recites “performing a compression process on raw image to generate a compressed image”, however the claim fails to recite the essential step of “receiving a raw image from a camera”. Furthermore, without the essential matter, the claim fails to provide necessary cooperative relationship of steps described by applicant to practice the invention. This step is considered essential for the claimed invention because without “receiving a raw image from a camera” the invention cannot be carried out as described in Figure 1 and in the specification in ¶¶ [0024] and [0025].
Claim 1, lines 2-3 recites “providing operational instructions to a vehicle based on an output of the machine-learning model”, however the claim fails to recite the essential step of “generating, by the machine learning model, an output based on the decompressed image”. Furthermore, without the essential matter, the claim fails to provide necessary cooperative relationship of steps described by applicant to practice the invention. This step is considered essential for the claimed invention because without “generating, by the machine learning model, an output based on the decompressed image” the invention cannot carry out “providing operational instructions to a vehicle” as described in Figure 1 and in the specification in ¶¶ [0024] and [0025].
Claim 17, lines 5-6 recites “perform a compression process on raw image to generate a compressed image”, however the claim fails to recite the essential step of “receiving a raw image from a camera”. Furthermore, without the essential matter, the claim fails to provide necessary structural cooperative relationship of steps described by applicant to practice the invention. This step is considered essential for the claimed invention because without “receiving a raw image from a camera” the invention cannot be carried out as described in Figure 1 and in the specification in ¶¶ [0024] and [0025].
Claim 17, lines 10-11 recites “providing operational instructions to a vehicle based on an output of the machine-learning model”, however the claim fails to recite the essential step of “generating, by the machine learning model, an output based on the decompressed image”. Furthermore, without the essential matter, the claim fails to provide necessary structural cooperative relationship described by applicant to practice the invention. This step is considered essential for the claimed invention because without “generating, by the machine learning model, an output based on the decompressed image” the invention cannot carry out “providing operational instructions to a vehicle” as described in Figure 1 and in the specification in ¶¶ [0024] and [0025].
Claims 2-12 and 18-20 variously depend from an indefinite base claim.

Allowable Subject Matter
Claims 13-16 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 4:30am to 12:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
May 27, 2021